 

 

In the Matter Of:

L.B. vs JEFFERSON CITY SCHOOL DISTRICT

2:18-cv-04060-WJE

 

LB

August 10, 2018

 

ZESQ

 

UIRE ©

DE POSITION SOLUTIONS.

EXHIBIT

800.211.DEPO (3376)
EsquireSolutions.com

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

L Bi August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 5
L B '
duly sworn to tell the truth, the whole truth, and
nothing but the truth, testified as follows:
EXAMINATION

QUESTIONS BY MS. PETERSON:

Q. Will you please state your full name for
the record?

A. L B

Q. Is it okay if I call you L ?

A. Yes.

Q. How old are you?

A. I'm 18.

Q. What is your date of birth?

A. May 28, 2000.

Q. Did you graduate from high school earlier
this year?

A. No, ma'am.

Q. Senior this year?

A. Yes, ma'am.

Q. Senior at Jefferson City Public School
District?

A. Yes.

Q. Where do you live?

A. I live in Jefferson City, 938 Shoemate

Chapel Road.

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 2 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B

August 10, 2018

L.B. vs JEFFERSON CITY SCHOOL DISTRICT

10

 

years.
Q.
A.
Q.
silly, but

I just started this week on Monday.
How long have you worked at Gerbes?

For two years on the 26th, it will be two

On August 26th?
Yes, ma'am.
Some of these questions are going to seem

I have to ask so I understand the full scope

of where we're going. Do you have any children?

A.

Q.
before?

A.

Q.

A.

Q.

No.
I expected that answer, but I always check.

L , have you ever given a deposition

No, ma'am.
Were you deposed in the criminal case?
I don't know.

It would have been very similar to this.

Mr. Buschman's attorney would have been asking you

questions.

A.

No.
MR. RHOADS: Can we go off the record?
(A discussion was held off the

record. )

BY MS. PETERSON:

Q.

 

All right. L , Since you've never been

 

 

Z ESQ

UIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 3 of 28

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

L B August 10, 2018

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 37
Q. I have on your attendance form for
September 9, 2016 that you were excused at 1. Does that

sound right?
A. Yes.

Q. And then it says that it was dad approved.

Did your dad approve your excuse that day?
A. No.
Q. Did you know if you were going to be

excused that day?
MR. RHOADS: I think that's been asked and
answered, but go ahead.

A. Yes.

BY MS. PETERSON:

Q. Was that something that you had worked out
with Jerome ahead of time?

A. That I had worked out? No. He said he was
calling me out, and he did.

Q. Did he tell you what time?

A. No. I was given the time.

Q. Did the school tell you that you had been
called out for this time? Or did you know ahead of time
that he was going to call you out?

A. They gave me that time, but I knew he had
called me out.

Q. So you were expecting to be excused that

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 4 of 28

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L' B August 10, 2018

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 38
day?

A. Yes.

Q. Do you remember being excused by anyone
prior to that? Does that make sense?

A. What do you mean?

Q. Had you, before that, ever been excused

from school early or called in late?
A. By my dad, no.
Q. By anyone?
A. Not that school year, I don't think.
Q. I have that your mom excused you on

August 19th. Do you remember anything about that?

MR. RHOADS: Of which year?

BY MS. PETERSON:

Q. Of 2016.

A. If she called me out, then it was her.

Q. Right. Just do you remember being excused
that day?

A. I don't know. I don't know.

Q. Okay. Do you remember typically what you
did if you were excused from school, what process did

you do to leave the school?
A. They would tell you, and sometimes they
would give you a slip; sometimes they didn't. Sometimes

they'd walk a slip to your classroom or they would just

 

 

 

Z ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 5 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 41

 

A. No.

Q. Did Jerome ever come into the building or
come to the school to pick you up?

A. He did not come into the building.

Q. Did he come to the school to pick you up at
some point?

A. Yes.
When was that?
The day he called me out for the full day.

You met at the school?

» Oo

Yes. I was at the school.

Q. Okay. We'll come back to that, because I

want to try to go chronologically. As far as you know,
did he ever come inside the building?

A. No.

Q. And each time that Jerome excused you, had
he told you ahead of time that that's what he was going
to do?
| A. Was I told ahead of time that he was
excusing me?

Q. Yes.

A. Not all the times.

Q. Do you remember which times you didn't
know?

A. No.

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com
Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 6 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

L.hCOB August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 42

Q. I'm going to have to break it down, then,
so that I know what you do remember. On the
September 9th time that he called you out, did you know
that he was going to call you out that day?

A. Yes.

Q. And he had told you that either over the
phone or via text; is that right?

A. Yes.

Q. Did you report that to anyone with the
school?

A. No.

Q. Did the teacher tell you that your dad had
called you out? .

A. No. They never told me who called me out.

Q. Did you know who was calling you out on
September 9th?

A. Yes.

Q. And then did you leave the school after he
called you out?

A. Yes.

Q. Did you report to anyone that it was Jerome
calling you out and not one of your parents?

A. No.

Q. Do you remember what door you left from?

A. No.

 

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 7 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 45
Q. Did you speak to anyone before you left?
A. I don't know.
Q. Did you walk off school property?
A. For what?
Q. That day, when you left, did you walk off
school property?
A. No. I always parked on school property.
The streets we parked on are -- it's okay. What is your
question?
Q. You walked to your car that day?
A. Yes.
Q. And then did you drive away from the
school? |
A. Yes.
Q. Where did you go?
A. I went to his house.
Q. Was that Jerome?
A. Yes.
Q. Why did you go to his house?
A. I initially went there to tell him I wasn't
doing any of this.
Q. Were you able to tell him that?
A. No.
Can you tell me what happened when you got
there?
Zz ESQUIRE 800.21 1.DEPO (3376)
DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 8 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 49
Jerome?

A. Yes.

Q. You didn't use any other name for him?

A. No. Well, Jerry.

Q. Do you remember talking with the police in
January of 2017 about all of this?

A. I remember talking to them.

Q. Officer Boyum noted that when you talked
with him -- is Officer Boyum a male or female?

A. Male.

Q. When you talked with him, that you told him
the first time you had sexual intercourse with Jerome

was in August of 2016. Is that how you remember it
today?

A. No. The first time we did anything was the
first day I was called out of school.

Q. Is there anything that makes you think it
was that day versus August today?

A. I was called out of school for it.

Q. On September 9th, 2016, were your
interactions with Jerome consensual?

A. No.

Q. Has anyone talked to you about the

 

 

 

difference between consensual and not consensual?
A. Yes. I know the difference.
BZ ESQUIRE 800.211.DEPO (3376)
DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 9 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 51

A. No.

Q. Did he threaten you some other way?

A. Yes.

Q. Can you tell me about that?

A. The ways I just told you.

Q. Okay.

A. My parents won't love me anymore because
they would believe him.

Q. Do you remember any other communications
you had with him that day?

A. No.

Q. Did you see him again after that day?

A. Yes. When he called me out of school.

Q. Did you continue texting with him after
that day?

A. Yes.

Q. After that encounter, did you talk with
anyone else about what happened?

A. No.

Q. Did you report it to anyone at the school?

A. No.

Q. Had anyone at the school talked with you
about the availability of guidance counselors, if
needed?

A. For what?

 

 

 

BZ ESQUIRE | 800.211.DEPO (3376)

EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 10 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 64

 

from school early, did the same thing happen on

September 3rd?
A. Yes.
Q. So the school did everything the exact same

way that they always had?
A. Yes.
Q. And then did you do the same thing that you

had on September 9th?

 

 

 

A. Rephrase.

Q. Did you walk to your car and leave the
school?

A. Yes.

Q. Did you tell anyone with the school where
you were going?

A. No. Nobody asked.

Q. Did you know on September 23rd that you
were going to be called out?

A. I don't remember.

Q. Did you know who was calling you out?

A. Yes.

Q. Did you tell anyone at the school, whether
it be the teachers, principals, any of the faculty, that
it was not one of your parents calling you out?

A. No. Again, they didn't ask.

Q. Do you remember what door you left from
BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 11 of 28

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B

L.B. vs JEFFERSON CITY SCHOOL DISTRICT

August 10, 2018

65

 

that time?

location?
A.
Q.
the school
A.
Q.

house?

time.
Q.
A.
that I was
Q.
A.
it.
Q.
A.
Q.

consensual?

 

No.

Would you have been in the same building as

Yes.

Would you have parked in the same general

I always parked at the school.

And then where did you go after you left
on September 23rd?

His house.

What happened when you got to Jerome's

The same thing that happened the first

Was it consensual?

No. I didn't want any of this. He told me
supposed to feel good and that I was to --

It's okay. Go ahead.

And I was supposed to lay there and take

Did you tell the police any of this?
Yeah.

Did you tell the police that it was

 

 

BESQ

UIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 12 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

L. B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 66

A. Yes, but it wasn't. I was told to say it
was.

Q. By who?

A. By him.

Q. Was there any other reason why you told the
police that your encounters with Jerome were consensual?

A. I was scared.

Q. Can you tell me what you were scared of?

A. I was actually scared that my parents

wouldn't believe me because he told me it so much.

Q. Do you remember speaking with the police
multiple times?

A. Rephrase.

Q. Yeah. Do you remember how many times you

spoke with the police about what happened with Jerome?

A. I don't remember.

Q. On September 23rd, 2016, was your encounter
with Jerome off school property?

A. Yes.

Q. Was it at his house?

A. Yes.

Q. I have the next time you've listed as

October 14th, 2016. Does that sound right?
A. Yes.

Q. I'm just going to go through the same types

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 13 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 67
of questions. Was that a Friday?

A. Yes.

Q. Did you know that Jerome was going to call
you out that day?

A. Yes.

Q. Did you know it was him calling you out?

A. Yes.

Q. Did you tell anyone with the school that it

wasn't your mom or your dad calling you out that day?

A. No. And nobody asked.

Q. Did the school follow the same type of
procedure that they had before?

A. Yep.

Q. And then did you walk to your car and drive
off school property?

A. Yes.

Q. Where did you go?

A. His house.

Q. Was there anything about that encounter
that was different from the previous two encounters?

A. Explain.

Q. What happened that day?

A. The same thing. I was raped.

Q. Would you consider that encounter
consensual?

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 14 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

 

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 70

Q. Do you know which one you parked on that
day?

A. Yes.

Q. Which one?

A. The one by the stadium.

Q. Is it a football stadium?

A. Yes.

Q. Do you think it's Monroe Street?

A. It was by a student entrance.

Q. To which building?

A. Student entrance to the stadium.

Q. And then did you drive separately to
Jerome's house?

A. No.

Q. You rode with him?

A. Yes.

Q. You left your car at the school?

A. Yes.

Did you know that he was going to call you

out for the whole day?

A. Yes.

Had he texted with you about that plan?

A. Yes.

Q. And then did you go back to his house?

A. Yes.
Z ESQUIR E 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 15 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 71
Q. Can you tell me what happened then?

A. I was raped.

Q. Would you consider that encounter
consensual?

A. No.

Q. And I know we talked about the
September 9th encounter and what about it made it not
consensual. What, on November 11th, from your
perspective, made it not consensual?

A. Because I didn't want this to happen.

Q. Do you remember if you told him no that
day?

A. I don't know.

Q. Did you have any encounters with Jerome
after November 11th, 2016?

A. No.

Q. I have that your mom excused you on August

19th and December 15th. Do you remember being excused

either of those days?

A.

Oo PP OO P

 

Yes.

How were you excused?

The same way. She called in.

Do you recall who she talked with?
No.

Do you know what she told the person she

 

 

BZ ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 16 of 28

 
Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 17 of 28

 
ao NT HO UW 1c)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

L B August 10, 2018

 

 

 

 

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 76

Q. 2017?

A Yes. No.

Q. 2016. It was 2017?

A I get that wrong all the time when the
calendar flips over. It's a mess.

Q. Do you remember what you told your parents?

A. Like I remember telling them everything
that had happened.

Q. Did you tell them that Jerry had raped you
or that it was consensual?

A. I told them he raped me.

Q. And that was a Friday; is that right?

A. Yes.

Q. Then what happened?

A. I told them all the threats that Jerry had
told me. They just kind of went through my phone. They
kind of tried to figure out what was going on. They
went through my phone online. They just --

Q. Did they talk with Jerry?

A. Yes, my dad did.

Q. Were you there when that happened?

A. No, I was not.

Q. And you remember all this occurring on a
Friday?

A. Yes.

Z ESQUIRE 800.211.DEPO (3376)
DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 18 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 86
same? .
A. I think it was always the same. I don't
know.
(A break was taken.)
(Exhibit A was marked for
identification.)
BY MS. PETERSON:
Q. L , we're going to hand you what's been
marked Exhibit A. Can you tell me what that is?
A. The text messages.
Q. Can you tell me who they are from?
A. Yes.
Q. Who are they from?
A. They're from Jerry.
Q. And who are they to?
A. To me.
Q. Are your responses on the left or the
right?
A. The right.
Q. Can you tell me what date those were sent?
A. December 8th.
Q. 2016?
A. Yes.
Q. Did you ever send any explicit messages

like those in Exhibit A to Jerry?

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 19 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 87
A. Not this detailed, but yes.
Q. Why did you do that?
A. I just did what I thought he wanted to
hear.
Q. Had he told you that he wanted to text with
you this way and wanted you to respond in a certain way?

A. He would text me and he would say something
and he'd say like, "What do you want me to do to you?"
Q. And then you would respond?
A. Yeah.
I've got some other messages that I think

are from your phone. Do you know how these text

messages were obtained?

A. I know my dad printed out some text
messages offline.

Q. Can you tell me who this phone number is?

A. Yes.

Q. Who is it?

A. I think it's Dylan's.

Q. Can I have it back? I was just going to

read it in, because -- it's (573) 727-8891. The date
says April 3rd, 2005; is that right?

A. No.

Q. Is that what the paper says?

A. Yes, that's what the paper says.

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 20 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 101

 

Q. And do you have any evidence that the
school knew that it was Jerome calling you out?

A. I don't know.

Q. I don't know can't be the answer on this
one. It's whether or not you do or don't have the
evidence.

A. Rephrase the question.

Q. Do you have any evidence that the school

knew that it was Jerome that was calling to excuse you?

 

 

 

A. No, I don't.

Q. Had you seen any other student ever be
called out before?

A. Have I seen them?

Q. Yes. Have you ever seen another student
leave class early and be excused?

A. Yes.

Q. Is the procedure that the other students go
through any different than what you went through in
2016?

A. Explain.

Q. When those students were called out, did
the school do anything differently that you saw versus
when you were called out?

A. No.

Q. Are the male students excused any
BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 21 of 28

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018

 

L.B. vs JEFFERSON CITY SCHOOL DISTRICT 102
differently than the female students that you've seen?

A. I don't know.

Q. Have you seen any difference between how
the male students are excused versus the female students
are excused?

A. No.

Q. Are you aware of any student who is treated

differently when they're excused?

A. Rephrase that.

Q. Have you ever seen any other student be
treated differently when they're excused from school
early or called in as absent from school?

A. I don't know. Why would I be watching them
-- like I don't watch kids get excused. I'm not an
office help.

Q. You allege in your First Amended Complaint
that you were denied accommodations based on your gender
at school. What accommodations were you denied?

A. Rephrase it, please.

Q. You claim in your petition that you were
denied the accommodations, advantages, facilities,
services or privileges made available in the public
school. Can you tell me what the school denied you?

A. I was allowed out of the school when they

didn't make any effort to -- rephrase the question

 

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 22 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 104

 

that Jerome had made; is that right?

A. Yes.

Q. You claim in your petition that your right
to education was interfered with. Can you tell me how
your right to education was interfered with by the
school?

A. Yes. Because I wasn't there those days
that I missed.

Q. Did you know the school's excuse policy
prior to when Jerome started calling you out?

A. Repeat the question.

Q. Did you know what the school's policy was
or how you could be excused?

A. I knew a parent could come in or had to
call to be excused. But whenever they came in, they
always had to provide an ID or something. But if you
called in, they just said, "Okay. Yeah. Here's her
pass," or, "Here's his pass."

Q. Do parents have to show ID when they come
into the building? |

A. I've seen some of them show IDs.

Q. So the school doesn't typically let adults
in the building without some type of proof who they are;
is that right?

A. I don't know. I know there's been times

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 23 of 28

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 105

 

when my mom went to pick me up, and sometimes she has to
show ID and sometimes she doesn't.

Q. After this incident?

A. Before it, too. So my parents had to pick
me up -- not just at the high school.

Q. Do you understand that the policy might be
different based on the student's age?

A. Yes.

Q. So I want to talk about when the student is
16 and driving to school. What -- and basically at the
high school, what is the high school's typical policy
when they're excusing students? I think we talked about
that prior to Jerome excusing you, your mom had excused

you once, and that she had excused you by phone; is that

right?

A. Yes.

Q. So had you known that your parents could
call in and excuse you by phone?

A. Yes.
Q. And that's because you can drive and you
can take yourself to whatever appointment you might be

going to; is that right?

A. Repeat the question.
Q. A parent can call in and excuse you because
you can drive yourself -- or a student can drive him or

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 24 of 28

 
10

11

12

13

14°

15

16
17
18
19
20
21
22
23
24

25

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 106

 

herself to any appointment that they're being excused
for; is that right?

A. I don't know.

Q. If you are excused for an appointment, can

you drive yourself to the appointment?

A. If the parents says they can.

Q. And the parents can tell the school that by
calling in; is that right?

A. I don't know.

Q. Who is Robert James?

A. Repeat the question.

Q. Who is Robert James.

A. The principal.

Q. What does Mr. James do to dismiss or excuse
students?

A. He doesn't.

Q. Do you know any personal role that
Mr. James took in excusing you from the school when

Jerome called in?
A. I don't know.
Q. Do you know of any calls Mr. James took?
A. I don't know.
Q. Is that a no, then, you don't know of any
calls that Mr. James took?

A. I don't know. I don't know who took the

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 25 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 107

 

phone calls.

Q. Okay. So you don't know that Mr. James

took any calls; is that correct?

A. Yes.

Q. And did Mr. James personally dismiss you on
any of the four occasions?

A. What do you mean?

Q. Was he the one that told you you were
dismissed?

A. No. A teacher did.

Q. Did he check you out any of the days that
you were dismissed?

You don't have to check out.
So no, he did not check you out?

No.

Oo PP O PF

What did Mr. James do wrong?

A. He's in charge of that school. They need a
better policy, because I don't want this to happen to
anybody else.

Q. I think we are done with the fact portion,
so we're going to shift and start talking about damages.
There's kind of two parts to every lawsuit: The facts
and damages. So we're going to shift to the damages
part now.

Can you tell me what you're claiming as

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS . EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 26 of 28

 
No

uo ows

10
11
12
13
14
15
16
17
18
19
20
al
22
23
24

25

L B_. August 10, 2018
L.B. vs JEFFERSON CITY SCHOOL DISTRICT 123

 

Q. Yeah. Was there anything that Mr. James
personally did to deny you accommodations?

A. I don't know.

Q. Prior to January 2017, was there anything
that Mr. James did to discriminate against you based on
your gender?

A. Can you repeat your question?

Q. Prior to January of 2017, was there
anything that Mr. James did personally to discriminate
against you based on your gender?

A. No.

Q. Did you have any communication with
Mr. James prior to January of 2017?

A. No.

Q. Did you after January of 2017?

A. No.

Q. Do you know of anything that Mr. James has
said about this incident?

A. Repeat the question.

Q. Do you know of anything that Mr. James has
said about this incident?

A. No.

Q. Do you know of anything that the school
district or anyone on its behalf has said about this

incident?

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 27 of 28

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

L B August 10, 2018

 

L.B..vs JEFFERSON CITY SCHOOL DISTRICT 142

Q. You said Jerome told you that it was easy
to call you out of school. Was there anything else that
he told you about his communications with the school
district?

A. No.

Q. Did you do anything to tell the school
district that it was Jerome that was calling you out
versus your parents?

A. Repeat your question.

Q. Did you do anything to tell the school
district that it was Jerome calling you out and not your
parents?

A. No.

Q. Were you trying to hide that it was Jerome
calling you out from people because he had threatened
you?

A. Hide it by like covering it up?

Q. Or not telling anybody what was going on.

A. Repeat your question, please.

Q. Were you trying to hide that it was Jerome

calling you out from people because he had threatened
you?
A. Yes.
MS. PETERSON: I don't have anything else.

MR. RHOADS: I don't, either.

 

 

 

B ESQUIRE 800.211.DEPO (3376)

DEPOSITION SOLUTIONS EsquireSolutions.com

Case 2:18-cv-04060-BCW Document 71-1 Filed 10/26/18 Page 28 of 28

 

 
